Whitfield, C. J.,
delivered the opinion of the court.
Since the evidence clearly showed that Landrum was killed by the running of the cars, the statute imposed upon this rail*410road company liability, unless the railroad company met tbe burden imposed by tbe statute and showed clearly the facts attending the injury, and by such showing exonerated itself from blame. The facts in this case are very strikingly like the facts in the case of Railroad Company v. Brooks, 85 Miss., 269 (s.c., 38 South. Rep., 40). The court in that case, speaking through Judge Trulv, laid down the sound rule that mere conjecture would not meet this burden, but that the testimony for the railroad must clearly show how the injury occurred, and, in showing this, show further such facts as exonerate the railroad company. This case and the case of Christian v. Railroad, 71 Miss., 237 (s.c., 15 South. Rep., 71), make it impossible for appellant to rescue this case on the facts shown in the record from the liability imposed by the statute. All that could possibly be done by way of strong and splendid argument has been done here by the learned counsel representing tile appellant. He has omitted nothing in the presentation that could possibly have been urged. But when the whole evidence is looked at it is absolutely impossible to say with any satisfaction how this injury occurred. Conjectures may be indulged, suppositions be suggested, but there is no evidence of a satisfactory nature showing clearly how the injury was inflicted. The court charged the jury, for the defendant, that if they believed the declarations testified as having been made by the deceased were made, and that they were made by the deceased when he knew what he was saying, then they should find for the defendant. In the light of this instruction the verdict of the jury is, a clear response, either that they did not believe that the declarations were made at all, or, if so, that they were made when the deceased was unconscious from concussion of the brain induced by the injury, and so did not know what he was saying. We have carefully and repeatedly examined the testimony, and find ourselves, in view of the authorities cited above, unable to disturb the finding of the jury.

Affirmed.